    Case 1:17-cv-09141-JGK-JLC Document 88 Filed 08/28/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
DAISY TORRES,
                                                 17-cv-9141 (JGK)
                       Plaintiff,
                                                 ORDER
           - against -

BRONX LEBANON HOSPITAL CENTER ET
AL.,

                     Defendants.
 ────────────────────────────────────
JOHN G. KOELTL, District Judge:

     The Court has received a motion from the plaintiff’s

counsel, dated August 24, 2020, by which that the plaintiff’s

counsel seeks to withdraw as attorney of record for the

plaintiff. The plaintiff should respond to that motion in

writing on or before September 11, 2020.       If the plaintiff fails

to respond to the motion, the motion may be granted without any

further submissions.     The plaintiff's counsel should serve a

copy of this Order together with his motion papers on the

plaintiff by September 3, 2020. The plaintiff's lawyer should

file proof of service by September 7, 2020.

     This case is stayed until October 30, 2020.         By that date

the plaintiff should either file a notice of appearance by new

counsel or a notice that the plaintiff is representing herself

pro se, together with an address at which papers can be served

on the plaintiff.   If the plaintiff fails to file such a notice

by October 30, 2020, the plaintiff's case may be dismissed for

failure to prosecute.
    Case 1:17-cv-09141-JGK-JLC Document 88 Filed 08/28/20 Page 2 of 2




     If the plaintiff or the plaintiff’s counsel seek to file

any supporting affidavits or documents that are confidential,

such documents may be filed ex parte and under seal.



SO ORDERED.

Dated:    New York, New York
          August 28, 2020

                                       ___ /s/ John G. Koeltl ______
                                              John G. Koeltl
                                       United States District Judge
